148 S.E.2d 133 (1966)
267 N.C. 296
Judy Faye GRIFFIN
v.
Willie D. WARD.
No. 697.
Supreme Court of North Carolina.
May 11, 1966.
*135 Sullivan & Horne, by Kirby Sullivan and Thomas E. Horne, Southport, for plaintiff appellee.
Stevens, Burgwin, McGhee & Ryals, by Ellis L. Aycock, Wilmington, Herring, Walton, Parker & Powell, by Ray Walton, Southport, for defendant appellant.
PLESS, Justice.
G.S. § 20-154, which provides that the driver of a motor vehicle shall not stop without first seeing that he can do so in safety and that he must give a signal of his intention where the operation of other cars might be affected, is not applicable where the driver has no choice. Here the defendant was confronted with a situation which demanded that he stop because the line of cars in front of him had done so and he could not turn left because of oncoming traffic. It had been raining and the windows of his car were up so he could give no hand signal, so that his negligence, if any, is based upon the statement of the plaintiff that she saw no brake lights burning on the rear of his car. Even so, it may be doubted that this was the proximate cause of the collision. If the plaintiff can survive the motions for nonsuit upon the questionable contention that the defendant was actionably negligent, we have no serious problem in holding that upon the plaintiff's evidence, and upon all the evidence, the plaintiff could not survive the issue of contributory negligence.
In Clontz v. Krimminger, 253 N.C. 252, 116 S.E.2d 804, this Court said:
"The mere fact of a collision with a vehicle ahead furnishes some evidence that the following motorist was negligent as to speed or was following too closely", citing Wall v. Bain, 222 N.C. 375, 23 S.E.2d 330, 333, where this Court laid down the following rule:
"It is the duty of the driver of a motor vehicle not merely to look, but to keep an outlook in the direction of travel; and he is held to the duty of seeing what he ought to have seen."
The following excerpts from Cox v. Lee, 230 N.C. 155, 52 S.E.2d 355, are applicable here:
"The driver of an automobile is not required to anticipate negligence on the part of others, and his failure to do so does not constitute an act of negligence. * * * But he is under the duty to keep a reasonably careful lookout. * * * `The requirements of prudent operation are not necessarily satisfied when the defendant "looks" either preceding or during the operation of his car. It is the duty of the driver of a motor vehicle not merely to look, but to keep an outlook in the direction of travel; and he is held to the duty of seeing what he ought to have seen.'"
"The plaintiff's negligence, to defeat a recovery in an action like the present, need not be the sole proximate cause of the injury. It is enough if it contribute to the injury as a proximate cause, or one of them." Moore v. Boone, 231 N.C. 494, 57 S.E.2d 783.
There is little, if any, conflict in the evidence for the plaintiff and for the defendant, but we have summarized both to give the full picture. The statement of Chief Justice Stacy in Godwin v. Atlantic *136 Coast Line R. R., 220 N.C. 281, 17 S.E.2d 137 is applicable here:
"It is the prevailing and permissible rule of practice to enter judgment of nonsuit in a negligence case, when it appears from the evidence offered on behalf of the plaintiff that his own negligence was the proximate cause of the injury or one of them. * * * The plaintiff thus proves himself out of court.
* * * It need not appear that his negligence was the sole proximate cause of the injury as this would exclude any idea of negligence on the part of the defendant. * * * It is enough if it contribute to the injury. * * * The very term `contributory negligence' ex vi termini implies that it need not be the sole cause of the injury. * * * The plaintiff may not recover, in an action like the present, when his negligence concurs with the negligence of the defendant in proximately producing the injury."
Here the plaintiff and defendant had been behind a line of cars for a substantial distance. Under these conditions a driver, in the exercise of reasonable care, is charged with notice that the operation of each car is affected by the one in front of it. He must maintain such distance, keep such a lookout and operate at such speed, under these conditions, that he can control his car under ordinarily foreseeable developments. The defendant did so and was able to stop when it became necessary. No less responsibility was cast upon the plaintiff.
Being of the opinion that the cited authorities are controlling here, we hold that the motion to nonsuit the plaintiff's cause of action should have been allowed.
Reversed.
MOORE, J., not sitting.
LAKE, J., dissents.
SHARP, J., concurs in result.